Citation Nr: 0815389	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  07-00 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to 
October 1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision rendered by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

Tinnitus is attributable service.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claims for service connection 
for tinnitus.  Therefore, no further development is required 
to comply with the notice or duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2007)], or the regulations implementing it.



        Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2007).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, supra at 470.  
However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992). 

The regulations provide that, in considering claims of 
veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  

        Analysis 

Initially, the Board notes that veteran has alleged 
participation in combat and his DD-214 shows that he was 
awarded the Combat Action Ribbon.  In light of this, the 
veteran is entitled to the provisions set forth in 
38 U.S.C.A. § 1154(b).  Thus, the veteran's claims of noise 
exposure, to include loading helicopters, will be accepted as 
evidence of what occurred in service since it is consistent 
with the circumstances, conditions or hardships of such 
service.  

The veteran is seeking service connection for tinnitus.  
Having reviewed the evidence pertaining to the veteran's 
claim, the Board has concluded that service connection for 
tinnitus is warranted.  

Although hearing loss was noted during service, the veteran's 
service records are devoid of any diagnoses, complaints or 
findings of tinnitus.  In June 2005, the veteran's private 
physician, D.D.S., noted that the veteran suffers from 
hearing loss and tinnitus, and that the tinnitus was 
progressively worsening.  The examiner opined that the 
veteran's hearing loss and tinnitus was caused by his combat 
exposure.  The veteran was afforded a VA compensation and 
pension examination in March 2006.  During this examination, 
the veteran was diagnosed with hearing loss and tinnitus.  
The examiner noted that there was no mention of tinnitus in 
the veteran's service medical records and that the first 
mention of tinnitus was in February 2001.  The examiner found 
that it is not at least as likely as not that his tinnitus is 
related to service.  The examiner based his opinion on the 
lack of mention of, or treatment for, tinnitus during 
service, the veteran's report of intermittent tinnitus in 
February 2001, and the first report of tinnitus occurring 32 
years after being discharged from service.  However, the 
examiner found that the veteran's hearing loss was at least 
as likely as not related to combat noise exposure.  The 
examiner based his findings on the lack of significant 
occupational or recreational noise exposure that could have 
contributed to the hearing loss and the showing that after 
combat the veteran was only assessed through the whisper test 
which is not a good indicator of high frequency hearing. 

The veteran testified at his hearing that he was a supply 
sergeant for the Third Shore Party Battalion which did 
external loads on helicopters.  He maintained that he was 
around helicopters frequently and that he did perimeter 
patrol, ambushes and more.  The veteran reported constant 
ringing in his hears since then.  The veteran also maintained 
that he was battalion armor and that he ran rifle ranges.  
Although he was given "little sponge things," he maintained 
that they did not really do anything and that the ringing 
continued, if not worsened.  

The Board finds that the evidence supports a finding of a 
nexus between the noise the veteran was exposed to on a 
regular basis in service and the current tinnitus.  The Board 
finds the veteran both competent and credible when it comes 
to the evidence about his exposure to noise for sustained 
periods of time during service. A layman is competent to 
report that he was exposed to noise.  The veteran's reports 
about the level, frequency, and duration of the noise 
exposure during service are persuasive.  The Board further 
finds the evidence proffered by the veteran about the onset 
of his tinnitus persuasive.  Although the VA examiner opined 
that it is not at least as likely as not that the veteran's 
tinnitus is related to service, the Board recognizes that the 
examiner has also found that the veteran has not had 
significant post service occupational or recreational noise 
exposure and that his hearing loss was at least as likely as 
not related to combat noise exposure.  Given that the VA 
examiner has attributed the hearing loss to combat exposure 
and has recognized the lack of post service noise exposure, 
the Board is not persuaded by the VA examiner's finding that 
is not at least as likely as not that the veteran's tinnitus 
is related to service.  In light of the above, service 
connection for tinnitus is granted.   

In reaching this determination the Board is ever mindful of 
the provisions of 38 U.S.C.A. § 1154.  The veteran has 
presented competent evidence (his testimony) that he had 
tinnitus during service.  There is no basis to refute his 
testimony.  A medical opinion that rejects such fact is 
inadequate.


ORDER

Service connection for tinnitus is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


